DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A(ii), two or more dicarboxylic acids, and B(iv), starch or thermoplastic starch, in the reply filed on June 21, 2022 is acknowledged.

Claims 1-9, 13-23 and 27-34 encompass the elected species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 8, 13-23 and 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 18, 25-28, 36, 38, 39 and 41 of U.S. Patent No. 11,358,378 (US ‘378). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 8 and 13 of the instant application encompasses the combination of claims 18, 4, 2 and 1 of US ‘378 (claim 18 of US ‘378 teaches a total film thickness of 10 to 80 microns, the combination of claims 4 and 1 teach a blend of polyhydroxyalkanoate and polybutylene succinate co-adipate (PBSA) (which is an aliphatic copolyester composed of a diol component and two dicarboxylic acid components, in regard to claims 7 and 8)).

In regard to claim 2 of the instant application, the tensile strength range of claim 1 of US ‘378 encompasses the two tensile strength ranges recited in claim 2.

In regard to claim 3, since claims 1, 2, 4 and 18 of US ‘378 teach a film having all structural and compositional limitations as claimed (see discussion of claim 1 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the film, such as the conversion of organic carbon to carbon dioxide within 180 days as claimed after the film has been immersed in salt water for 12 weeks, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 4, claim 4 of US ‘378 corresponds to claim 4.

In regard to claim 5, claim 5 of US ‘378 corresponds to claim 5.

In regard to claim 14, claim 18 of US ‘378 encompasses with and overlaps with the ranges recited in claim 14. (claim 18 of US ‘378 teaches a total film thickness of 10 to 80 microns).

In regard to claim 15, the ranges recited in claims 1 and 2 of US ‘378 overlap with the ranges recited in claim 15.

In regard to claim 16, the range recited in claim 2 of US ‘378 overlaps with the ranges recited in claim 16.

In regard to claims 17 and 18 of the instant application, the tensile strength ranges of claims 25 and 26 of US ‘378 encompass the tensile strength ranges recited in claims 17 and 18.

In regard to claims 19 and 20 of the instant application, the tensile strength ranges of claims 27 and 28 of US ‘378 encompass the tensile strength ranges recited in claims 17 and 18.

In regard to claims 21-23, since claims 1, 2, 4 and 18 of US ‘378 teach a film having all structural and compositional limitations as claimed (see discussion of claim 1 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the film, such as the decomposition properties recited in each of claims 21-23, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 27 and 28 of the instant application, claim 41 of US ‘378 corresponds to the claims 27 and 28. Any bag can be used as a transport or carrier bag, and can be used to carry fruit, vegetables or T-shirts.

In regard to claim 29, while US ‘378 does not explicitly identify the weight of the bags taught by Autran, one of ordinary skill in the art at the time of the filing of the application would have recognized that the weights that fall within the claimed ranges are typical weights for plastic bags, and that the weight of the bag would vary depending upon the particular size of the bag formed (that the weight would depend upon the area of the film used to form a bag of a desired size), and that none of the values in the claimed ranges would be unusual for a bag of any such size.

In regard to claim 30, claim 30 of the instant application encompasses the combination of claims 36, 18, 4, 2 and 1 of US ‘378.

In regard to claim 31, claim 31 of the instant application corresponds to claim 38 of US ‘378.

In regard to claim 32, claim 32 of the instant application corresponds to claim 39 of US ‘378.

In regard to claim 33, claim 33 of the instant application encompasses the combination of claims 18, 4, 2 and 1 of US ‘378.

In regard to claim 34, claim 34 of the instant application encompasses the combination of claims 18, 4, 2 and 1 of US ‘378.

Claims 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 18 of U.S. Patent No. 11,358,378 (US ‘378) in view of Autran (US 2003/0204028).

In regard to claims 6 and 9, claims 1, 2, 4 and 18 of US ‘378 teach claim 1 of the instant application as discussed above.

Autran teach a film comprising 80% of a polyhydroxyalkanoate polymer (poly(3-hydroxybutyrate-co-3-hydroxyhexanoate)) and 20% of an aliphatic copolyester composed of a diol component and two dicarboxylic acid components (polybutylene succinate co-adipate [PBSA]) (paragraph 0171). Autran additionally teach a film comprising 60% of the polyhydroxyalkanoate polymer (poly(3-hydroxybutyrate-co-3-hydroxyhexanoate)) and 40% of the aliphatic copolyester composed of a diol component and two dicarboxylic acid components (polybutylene succinate co-adipate [PBSA]) (paragraph 0171). Both the relative amounts of 80/20 and 60/40 fall within the claimed range of 10 to 90 wt. % for each of the components A (polyhydroxyalkanoate) and B (aliphatic copolyester). 50/50, 30 parts /20 parts and 70/30 blends of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) and PBSA are also disclosed in the Table bridging pages 14 and 15, and these relative amounts also fall within the claimed range of 10 to 90 wt. % for each of the components A (polyhydroxyalkanoate) and B (aliphatic copolyester). Bionolle 3001 is PBSA (paragraph 0171).

In regard to claim 6, while Autran, and the claims of US ‘378, do not explicitly disclose the number average molecular weights of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) of the films of Example 1 disclosed in paragraphs 0168-0175 including the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films, and to the extent that the table bridging pages 14 and 15 does not explicitly report the term “number average molecular weight”, Autran teaches that the number average molecular weight of the polyhydroxyalkanoate is preferably greater than about 150,000, more preferably from about 150,000 to about 2,000,000, even more preferably from about 250,000 to about 1,000,000 (paragraphs 0065 and 0096). Since each of these disclosed ranges encompass or overlap with the claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a poly hydroxyalkanonate having a number average molecular weight that falls within any of the claimed ranges as the poly hydroxyalkanonate of the poly hydroxyalkanonate / PBSA films claimed in claims 1, 2, 4 and 18 of of US ‘378.

In regard to claim 9, while Autran, and the claims of US ‘378, do not explicitly disclose the number average molecular weights of the PBSA, Autran teaches that the molecular weight of the polycondensate of Autran (which includes PBSA) is greater than  about 20,000, more preferably from about 50,000 to about 500,000, even more preferably from about 100,000 to about 400,000 (paragraph 0112). Since each of these disclosed ranges encompass or overlap with the claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PBSA having a number average molecular weight that falls within any of the claimed ranges as the PBSA of the poly hydroxyalkanonate / PBSA films claimed in claims 1, 2, 4 and 18 of US ‘378.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23, 29 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of multiple ranges, including ranges within ranges, in each of claims 11-23, 29 and 34 renders these claims indefinite because it is not clear if Applicant intends to require only the narrowest ranges, or if Applicant does intend to include the broadest ranges within the scope of the claims. The use of the word “particularly” in the pertinent claims also renders those claims indefinite, because it is not clear if “particularly” is intended to denote a requirement of the claims or not (it is not clear if a recitation of “particularly x to y” is intended to require the narrow range “x to y”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-23 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Autran (US 2003/0204028).
In regard to claims 1, 7 and 8, Autran teach a film comprising 80% of a polyhydroxyalkanoate polymer (poly(3-hydroxybutyrate-co-3-hydroxyhexanoate)) and 20% of an aliphatic copolyester composed of a diol component and two dicarboxylic acid components (polybutylene succinate co-adipate [PBSA]) (paragraph 0171). Autran additionally teach a film comprising 60% of the polyhydroxyalkanoate polymer (poly(3-hydroxybutyrate-co-3-hydroxyhexanoate)) and 40% of the aliphatic copolyester composed of a diol component and two dicarboxylic acid components (polybutylene succinate co-adipate [PBSA]) (paragraph 0171). Both the relative amounts of 80/20 and 60/40 fall within the claimed range of 10 to 90 wt. % for each of the components A (polyhydroxyalkanoate) and B (aliphatic copolyester). 50/50, 30 parts /20 parts and 70/30 blends of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) and PBSA are also disclosed in the Table bridging pages 14 and 15, and these relative amounts also fall within the claimed range of 10 to 90 wt. % for each of the components A (polyhydroxyalkanoate) and B (aliphatic copolyester). Bionolle 3001 is PBSA (paragraph 0171).
While Autran does not explicitly disclose the thickness of the films of Example 1 disclosed in paragraphs 0168-0175 or of the films in the Table bridging pages 14 and 15, including the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films, Autran teaches that the thickness of the films of the invention of Autran is from 0.01 to 0.2 mm (see, for example, paragraph 0127), which is equivalent to 10 to 200 microns.
	Since Autran teaches that the thicknesses of the films of the invention of Autran are from 10 to 200 microns, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films disclosed in paragraph 0171 and in the Table bridging pages 14 and 15 such that the thicknesses of the films fall within the range disclosed by Autran as suitable for the invention of Autran.

	In regard to claim 2, Autran discloses that the tensile strengths of the films listed in the Table bridging pages 14 and 15 are much greater than 15 MPa (280 MPa, 208 MPa, 248 MPa and 275 for the 50/50, 30 parts /20 parts, 50/50 and 70/30 blends of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) and PBSA listed in the Table bridging pages 14 and 15. While Autran does not disclose whether the tensile strength is measured in the extrusion direction or the direction transverse to the extrusion direction, one of ordinary skill in the art would have recognized that the tensile strength of each of the films (in both the extrusion and transverse directions) would be well greater than 15 MPa, given the tensile strength values listed in the Table bridging pages 14 and 15, and given that the compositional and structural characteristics of these films taught by Autran correspond to the compositional and structural limitations of the claimed film.

	In regard to claim 3, since Autran teaches a film having all structural and compositional limitations as claimed (see discussion of claim 1 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the film, such as the conversion of organic carbon to carbon dioxide within 180 days as claimed after the film has been immersed in salt water for 12 weeks, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 4 and 5, the polyhydroxyalkanoate of the polyhydroxyalkanoate / PBSA blends discussed above in regard to claim 1 is poly(3-hydroxybutyrate-co-3-hydroxyhexanoate). 

In regard to claim 6, Autran teaches that the molecular weights of the polyhydroxyalkaoates of the 50/50, 30 parts /20 parts, 50/50 and 70/30 blends of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) and PBSA listed in the Table bridging pages 14 and 15 is 685,000 (“685k”). These molecular weights are presumed to be number average molecular weight because number average molecular weight is discussed in paragraph 0065 (number average molecular weight of polyhydroxyalkaoate is at least 150,000).

In further regard to claim 6, while Autran does not explicitly disclose the number average molecular weights of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) of the films of Example 1 disclosed in paragraphs 0168-0175 including the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films, and to the extent that the table bridging pages 14 and 15 does not explicitly report the term “number average molecular weight”, Autran teaches that the number average molecular weight of the polyhydroxyalkanoate is preferably greater than about 150,000, more preferably from about 150,000 to about 2,000,000, even more preferably from about 250,000 to about 1,000,000 (paragraphs 0065 and 0096). Since each of these disclosed ranges encompass or overlap with the claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) having a number average molecular weight that falls within any of the claimed ranges as the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films disclosed in paragraph 0171 and in the Table bridging pages 14 and 15.

	 In regard to claim 9, while Autran does not explicitly disclose the number average molecular weights of the PBSA (Bionolle 3001) of the films of Example 1 disclosed in paragraphs 0168-0175 or of the films in the Table bridging pages 14 and 15, including the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films, Autran teaches that the molecular weight of the polycondensate of Autran (which includes PBSA) is greater than  about 20,000, more preferably from about 50,000 to about 500,000, even more preferably from about 100,000 to about 400,000 (paragraph 0112). Since each of these disclosed ranges encompass or overlap with the claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a PBSA having a number average molecular weight that falls within any of the claimed ranges as the PBSA of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films disclosed in paragraph 0171 and in the Table bridging pages 14 and 15.

	 In regard to claim 14, Autran teaches the film as discussed above in regard to claim 1.
While Autran does not explicitly disclose the thickness of the films of Example 1 disclosed in paragraphs 0168-0175 or of the films in the Table bridging pages 14 and 15, including the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films, Autran teaches that the thickness of the films of the invention of Autran is from 0.01 to 0.2 mm (see, for example, paragraph 0127), which is equivalent to 10 to 200 microns. While Autran does not explicitly disclose the thickness of the films of Example 1 disclosed in paragraphs 0168-0175 or of the films in the Table bridging pages 14 and 15, including the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films, Autran teaches that the thickness of the films of the invention of Autran is from 0.01 to 0.2 mm (see, for example, paragraph 0127), which is equivalent to 10 to 200 microns, and preferably from about 0.012 mm to about 0.051 mm, which is 12 to 51 microns (see, for example, paragraph 0127).
Since Autran teaches that the thicknesses of the films of the invention of Autran are from 10 to 200 microns, and preferably from 12 to 51 microns, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA films disclosed in paragraph 0171 and in the Table bridging pages 14 and 15 such that the thicknesses of the films fall within the ranges disclosed by Autran as suitable for the invention of Autran, including any claimed thickness that falls within the claimed range.

	 In regard to claim 15, all examples of Autran identified above in regard to claim 1 have a polyhydroxyalkanoate amount within the claimed range of 20 to 80 wt.%, and within 25 to 75 wt.% (except for the 80/20 blend).

In regard to claim 16, all examples of Autran identified above in regard to claim 1 have a PBSA amount within the claimed range of 20 to 80 wt.%, and within 25 to 75 wt.% (except for the 80/20 and 30/20 blends).

	In regard to claims 17 and 18, Autran discloses that the tensile strengths of the films listed in the Table bridging pages 14 and 15 are much greater than 15 MPa (280 MPa, 208 MPa, 248 MPa and 275 for the 50/50, 30 parts /20 parts, 50/50 and 70/30 blends of the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) and PBSA listed in the Table bridging pages 14 and 15. While Autran does not disclose whether the tensile strength is measured in the extrusion direction or the direction transverse to the extrusion direction, one of ordinary skill in the art would have recognized that the tensile strength of each of the films (in both the extrusion and transverse directions) would be well greater than 15 MPa, given the tensile strength values listed in the Table bridging pages 14 and 15, and given that the compositional and structural characteristics of these films taught by Autran correspond to the compositional and structural limitations of the claimed film.

In regard to claims 19 and 20, Autran teaches that the films of Autran exhibit elongation at break (tear) values of up to several hundred percent (paragraph 0013). While Autran does not disclose whether the elongation at break (tear) is measured in the extrusion direction or the direction transverse to the extrusion direction, one of ordinary skill in the art would have recognized that the elongation at break (tear) of each of the films (in both the extrusion and transverse directions) would be greater than 200 %, given the disclosure of Autran that the films exhibit elongation at break (tear) values of up to several hundred percent, and given that the compositional and structural characteristics of these films taught by Autran correspond to the compositional and structural limitations of the claimed film.

	In regard to claim 21, since Autran teaches a film having all structural and compositional limitations as claimed (see discussion of claim 1 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the film, such as the conversion of organic carbon to carbon dioxide within 180 days as claimed after the film has been immersed in salt water for 12 weeks, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to claim 22, since Autran teaches a film having all structural and compositional limitations as claimed (see discussion of claim 1 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the film, such as the percentage of original weight of the film after sieving as claimed after immersion in salt water for 12 weeks as claimed, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to claim 23, since Autran teaches a film having all structural and compositional limitations as claimed (see discussion of claim 1 above), one of ordinary skill in the art would have expected the inherent physical characteristics of the film, such as the percentage of original organic carbon of the film that is converted into carbon dioxide within 180 days in the active decomposition conditions as claimed, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to claims 27 and 28, Autran teaches that the film may be formed into a bag (see, for example, paragraph 0002). Examiner notes that any bag may reasonably be considered a transport bag, because bags typically are used to transport something (a newly purchased item, trash, lawn clippings, leaves, etc.) from one location to another. Examiner notes, for example, that a lawn/leaf bag is used to transport lawn clippings and leaves to a location where the bag will be picked up for collection, or to dump the lawn clippings and leaves somewhere. The same analysis applies for the word “carrier” in claim 28: any bag would reasonably be called a “carrier” bag because bags are typically used to carry something somewhere. Additionally, one of ordinary skill in the art would have recognized that the bag of Autran could be used to carry a variety of items, including fruit, vegetables, or T-shirts of any size/weight, as long as the bag is of an appropriate size for doing so.

In regard to claim 29, while Autran does not explicitly identify the weight of the bags taught by Autran, one of ordinary skill in the art at the time of the filing of the application would have recognized that the weights that fall within the claimed ranges are typical weights for plastic bags, and that the weight of the bag would vary depending upon the particular size of the bag formed (that the weight would depend upon the area of the film used to form a bag of a desired size), and that none of the values in the claimed ranges would be unusual for a bag of any such size.

In regard to claims 30 and 34, Autran teaches the claimed method, which includes blending the two components A and B of claim 1, and forming a film from the blend (see, for example, paragraphs 0120-0122). Examiner notes, as explained further below in regard to claim 31, the discussion of the methods listed in paragraph 0006 of Autran are clearly methods that are intended to be applied to the film composition taught by Autran for forming the articles listed, for example, in paragraph 0122.

In regard to claim 31, Examiner notes that the recitation of “coextrusion” requires a multilayer film: that there is at least one layer in the film in addition to the film/layer of the compositions taught by Autran. Autran mentions coextrusion to form a multilayer film in the Background section of the application (paragraph 0006). Multilayered films are also disclosed in paragraph 0123. Since paragraph 0006 is clearly directed to the goal of Autran of developing new compositions which have a balance of biodegradability, melt-processability and end-use performance in films that are made via the methods listed in paragraph 0006, co-extruded films are clearly within the scope of contemplation of Autran as explained above (for example, paragraphs 0006 and 0123 identified above), it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed a multilayered film having at least one layer of the composition of Autran via coextrusion.

	In regard to claim 32, Autran discusses the method as discussed above in regard to claim 30 and 31. Coextrusion is a lamination step, because a laminate (a multilayer film / sheet) results from coextrusion, in which two or more layers are simultaneously extruded to form a multilayer film / sheet. Note that this basis for rejection relies on a broad interpretation of the term “lamination” as a general term for forming a multilayer film or article: a more narrow interpretation, bonding the layers together under heat and pressure with or without the use of an adhesive, is relied upon in the 35 U.S.C. 103 rejection of claims 31 and 32 below (claim 31 is included because the secondary reference relied upon in the rejection teaches coextrusion in addition to lamination).

In regard to claim 33, the polyhydroxyalkanoate of the polyhydroxyalkanoate / PBSA blends discussed above in regard to claims 1 and 30 is poly(3-hydroxybutyrate-co-3-hydroxyhexanoate). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Autran (US 2003/0204028) in view of Narayan et al. (US 2009/0160095).
Autran teaches the film as discussed above in regard to claim 1.
	Autran does not teach that the film include starch or thermoplastic starch, in the relative amount of 0.1 to 20 %.
	Narayan et al., however, disclose a process by which the compatibility of starch or thermoplastic starch with biodegradable polyesters is greatly improved via reactive blending of thermoplastic starch or modified thermoplastic starch with the biodegradable polyester (see, for example, paragraphs 0004, 0018-0020 and 0061 [thermoformed articles include films and sheets, see, for example, paragraph 0061]). Narayan et al. disclose that the improvement of compatibility between starch or thermoplastic starch with biodegradable polyesters results in greatly improved mechanical properties of the thermoformed article / film over prior art starch-biodegradable polyester (see, for example, paragraphs 0004 and 0015-0017). Narayan et al. disclose that commercial biodegradable polyesters have high cost (3.5 to 5.0 euro/kg), so blending a filler such as starch with biodegradable polyesters is a price reduction strategy (paragraph 0012). Narayan et al. disclose that blends of polyhydroxyalkanoate and polybutylene succinate co-adipate (PBSA) are suitable for the biodegradable polyester of the reactive blended thermoplastic starch or modified thermoplastic starch with the biodegradable polyester (paragraph 0048).
Since Narayan et al. disclose that  blending starch with biodegradable polyesters is a price reduction strategy since biodegradable polyesters are expensive, and since the reactive blending of thermoplastic starch or modified thermoplastic starch with biodegradable polyester/s of Narayan et al. improves compatibility of the thermoplastic starch or modified thermoplastic starch with the biodegradable polyester/s, and therefore improves mechanical properties of the starch/ biodegradable polyester/s blend, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included starch or thermoplastic starch in the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA blend of Autran via the reactive blending process of Narayan et al. in order to lower the cost of producing the biodegradable polyester film of Autran, and to have achieved a film having a sufficient compatibility between starch or thermoplastic starch in the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) / PBSA blend of Autran in order to produces films of sufficient mechanical properties for the particular desired end use of the film.
In regard to the claimed relative amount of the starch or thermoplastic starch, while Narayan et al. teach that the thermoplastic starch is present in an amount of 30 to 70 % of the blend (paragraph 0043), Narayan et al. also teach that the thermoplastic starch includes 40 to 95 % starch (paragraph 0043). Therefore, the amount range of starch taught by Narayan et al. overlaps with the claimed range of 0.1 to 20 wt. % (for example, 40% of 30% is 12%, while 40% of 70% is 28%). It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used an amount of starch in the blend of starch, poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) and PBSA taught by Autran and Narayan et al. that overlaps with the range of 12 to 28 % taught by Narayan et al. (for the amount of starch in the thermoplastic starch in the blend of thermoplastic starch and biodegradable polyester of Narayan et al.). Additionally, for the portion of the claimed range of 0.1 to 20 wt. % that is less than 12 %, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have lowered the amount of starch included in the blend of starch, poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) and PBSA taught by Autran and Narayan et al. down to less than 12% to have achieved the desired degree of economic savings (see paragraph 0012 of Narayan et al.) (maximum economic savings is not always necessary) and to have balanced the degree of economic savings with properties, such as mechanical properties, attained.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Autran (US 2003/0204028) in view of Ting et al. (US 2008/0311813).

Autran discusses the method as discussed above in regard to claims 30-32.

As explained above in regard to claims 31 and 32, co-extruded films are clearly within the scope of contemplation of Autran as explained above (in regard to claim 31), and the basis for rejection of claim 32 above relies on a broad interpretation of the term “lamination” as a general term for forming a multilayer film or article, and a more narrow interpretation, bonding the layers together under heat and pressure with or without the use of an adhesive, is relied upon in this rejection.

	Autran teaches that the film that comprises a layer of the biodegradable polyester layer or layer of a blend of biodegradable polyesters (including hydroxyalkanoate and PBSA) can be used for a variety of applications, such as for packaging (see, for example, paragraph 0002), and that the film may be multilayered (paragraph 0123).
	
Autran does not explicitly teach a step of bonding two pre-formed layers via adhesive to form the multilayered film (as a “lamination step”, where “lamination” is construed as requiring bonding the layers together under heat and pressure with or without the use of an adhesive) (in regard to claim 32).

Ting et al., however, disclose a multilayered polymeric film for use in a variety of applications, including packaging (paragraphs 0008, 0006 and 0005). Ting et al. disclose that the film may include a blend of a polyhydroxyalkanoate and PBSA as the material of a biodegradable layer or layers (paragraph 0014). Ting et al. teach that the multilayer film may be formed via a variety of known methods, such as coextrusion (paragraph 0033) and lamination (paragraph 0034). Ting et al. describe lamination as bonding the layers together under heat and pressure with or without the use of an adhesive (paragraph 0034).

Since Ting et al. establish that bonding the layers together under heat and pressure with or without the use of an adhesive (lamination, claim 32) and coextrusion (claim 31) are both well known, establish methods for forming multilayered polymeric films, including multilayered polymeric films that include a blend of a polyhydroxyalkanoate and PBSA, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the multilayer films taught by Autran that include at least one layer of a polyhydroxyalkanoate and PBSA via bonding the layers together under heat and pressure with or without the use of an adhesive (lamination, claim 32) or coextrusion (claim 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788